Citation Nr: 0618468	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-17 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claims for service connection for low back and neck 
conditions.

2.  Entitlement to service connection for a thoracic spine 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  The veteran did not appeal a September 1969 rating 
decision that denied service connection for low back and neck 
conditions or a September 1992 final decision that found that 
new and material evidence had not been submitted to reopen 
claims for service connection for low back and neck 
conditions. 

2.  Evidence added to the record since the September 1992 
final decision does not, by itself or when considered with 
previous evidence of the record, relate to an unestablished 
fact necessary to substantiate the appellant's claims and 
does not raise a reasonable possibility of substantiating 
these claims.

3.  The competent medical evidence demonstrates that the 
veteran does not currently have a thoracic spine condition.





CONCLUSIONS OF LAW

1.  The September 1969 rating decision and September 1992 
final decision that denied service connection for low back 
and neck conditions are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a), 3.160(d), 20.302, 20.1103 
(2005).

2.  New and material evidence has not been received to reopen 
claims for service connection for low back and neck 
conditions.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

3.  The competent medical evidence demonstrates that the 
veteran does not currently have a thoracic spine condition, 
or that such condition was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2002 and 
December 2003; a rating decision in January 2003; and a 
statement of the case in April 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the August 2004 supplemental statement of the 
case.

The Board is also aware of the recent decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) 
regarding notice requirements for claims to reopen final 
decisions.  The Board finds no basis to remand this case to 
the RO for additional development.  Again, based on the 
notice already provided to the veteran cited above, which 
addresses both the requirements for reopening the claims for 
service connection for low back and neck conditions, as well 
as the evidence required by the underlying claims for service 
connection, further amended notice to the veteran would not 
provide a basis to grant these claims.  The Board again 
observes that the veteran and his representative have made no 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.
New and Material Evidence

In a decision dated in September 1969, the RO denied the 
veteran's claims for service connection for low back and neck 
conditions.  In September 1992, the RO found that new and 
material evidence had not been submitted to reopen the 
claims.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is earlier.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2005).  Thus, the September 
1969 and September 1992 decisions became final because the 
appellant did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The veteran filed 
this application to reopen his claims in September 2002.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate a claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of September 1969 rating 
decision consisted of service medical records.  The RO found 
that there was there was no evidence that a low back 
condition pre-existed service or was aggravated by service 
and that there was no evidence of a neck condition at 
separation.  The claims were again denied in September 1992.

The evidence before VA at the time of the September 1992 
final decision consisted of service medical records, private 
treatment records from June 1976 to July 1976 and a March 
1980 private physician's statement.  The RO found that the 
veteran failed to submit new and material evidence in support 
of his claims.

The evidence submitted to VA after the September 1992 final 
decision includes a copy of a March 1980 private physician's 
statement, private treatment records for conditions other 
than the back, private treatment records from January 2001 to 
April 2001, and lay statements of family members in support 
of the claims.  None of the evidence provided links the 
veteran's low back and neck conditions to the veteran's 
service.  The RO again found that the veteran failed to 
submit new and material evidence in support of his claims.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the appellant has submitted new and material evidence 
since the September 1992 final decision denying his 
application to reopen the claims for service connection for 
low back and neck conditions.

The Board finds that the additional evidence submitted after 
the September 1992 rating decision is not material within the 
meaning of 38 C.F.R. § 3.156.  The additional medical records 
fail to show that any of the claimed conditions were incurred 
in or aggravated by the veteran's service.  While they do 
show that the veteran currently has a low back condition, 
they fail to show that the veteran currently suffers from any 
neck condition.

The lay statements that the veteran provided from family 
members in support of his claims are simply redundant of 
previously considered contentions from the veteran.  See Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  The contentions raised 
in the lay statements are essentially the same as those 
previously made by the veteran to VA.  The Board also finds 
that they are not material within the meaning of 38 C.F.R. 
§ 3.156.  As laypersons, the veteran and his family are not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, this evidence is 
not new.  Their statements are not material to the critical 
issues in this case of whether the veteran has current low 
back and neck conditions, related to the veteran's active 
duty.  See Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board finds that new and material evidence has 
not been submitted and the veteran's claims are not reopened.

Entitlement to Service Connection for a Thoracic Spine 
Condition

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a thoracic spine 
condition on any basis.  38 C.F.R. §§ 3.303, 3.304.

The service medical records include the report of a 1966 pre-
induction exam during which the veteran reported an 
occurrence of a back injury in 1961.  The veteran also 
reported an occurrence of a back and neck injury in 1967.  
The records show that the veteran complained of low back and 
neck pain in service and received treatment for the 
conditions.  At the April 1969 separation exam, the veteran's 
back condition was diagnosed as functional low back pain.

The post-service medical records are void of any complaints, 
findings, or diagnoses of a thoracic condition.

The record contains no post-service medical records 
demonstrating that the veteran currently suffers from a 
thoracic condition.  The Board recognizes the veteran's own 
assertions that the veteran has the condition and that it is 
related to service.  As a layperson, however, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as one relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a result, the veteran's assertions do not 
constitute competent medical evidence in support of the 
claimed condition.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of evidence showing a current 
thoracic disability, service connection cannot be granted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for a thoracic condition is denied.


ORDER

New and material evidence not having been received, the 
application to reopen claims for service connection for a low 
back condition and neck condition, are denied.

Entitlement to service connection for a thoracic spine 
condition is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


